EXHIBIT 10.6
 
Prosperity Bank


UNLIMITED GUARANTY
 
This Unlimited Guaranty (this “Guaranty”) is entered into effective April 10,
2014 by Armada Midcontinent, LLC, an Oklahoma limited liability company
(“Guarantor”), for the benefit of Prosperity Bank, a Texas banking association,
successor by merger to The F&M Bank & Trust Company (“Lender”) for itself and as
Collateral Agent under the Intercreditor Agreement (as defined below).  For
valuable consideration, Guarantor absolutely and unconditionally guarantees and
promises to pay to Lender or its order, in legal tender of the United States of
America, the Obligations (as defined below) of Mesa Energy, Inc. (“Borrower”) to
Lender on the terms and conditions set forth in this Guaranty.  Under this
Guaranty, the liability of Guarantor is unlimited and the obligations of
Guarantor are continuing.


1.           DEFINITIONS.   The following words have the meanings assigned below
when used in this Guaranty:


(a)           “Intercreditor Agreement” means the Intercreditor Agreement dated
July 22, 2011 among Borrower, Lender, and Cargill, Incorporated.


(b)           “Loan Agreement” means the Loan Agreement dated July 22, 2011,
executed by Borrower and Lender, as now or hereafter amended, restated,
replaced, supplemented, or otherwise modified, from time to time.


(c)           “Loan Documents” means the Loan Agreement, the Note, and all Loan
Documents (as defined in the Loan Agreement), and includes, without limitation,
all promissory notes, credit agreements, loan agreements, guaranties, security
agreements, mortgages, deeds of trust, and all other instruments, agreements,
and documents, whether now or hereafter existing, executed in connection with
the Obligations.


(d)           “Obligations” means the aggregate of:


(1)            The Revolving Note;


(2)            Any and all other or additional indebtedness, obligations, or
liabilities for which Borrower is now or may become liable to Lender under the
Loan Agreement;


(3)            Any and all other or additional indebtedness or liabilities for
which Borrower is now or may become liable to Lender in any manner (including
without limitation overdrafts in a bank account), whether under this instrument
or otherwise, either primarily or secondarily, absolutely or contingently,
directly or indirectly, and whether matured or unmatured, regardless of how the
indebtedness or liability may have been or may be acquired by Lender; and


(4)           All Hedge Liabilities (as defined in the Loan Agreement) and all
other present and future obligations of Borrower to Lender or any Hedge Provider
(as defined in the Loan Agreement) under the terms of the ISDA Agreement (as
defined in the Loan Agreement) or any present or future Hedge Transactions (as
defined in the Loan Agreement), including all confirmations and other
transactions consummated thereunder, now existing or hereafter entered into
between Borrower and Lender or Hedge Provider, and including, without
limitation, to the extent such Hedge Transaction is with another financial
institution or counter-party, the issuance from time to time by Lender of
standby letters of credit for Borrower’s account in the name of such other
counter-party, as beneficiary, in connection with the Hedge Transactions; and
 
 
 

--------------------------------------------------------------------------------

 


(5)            Any and all extensions and renewals of or substitutes for any of
the foregoing indebtedness, obligations, and liabilities or any part thereof.


(e)           “Revolving Note” means the revolving promissory note dated
September 21, 2012, in the principal amount of $25,000,000.00, payable by
Borrower to the order of Lender, and all renewals and extensions of, and
substitutions for, that note.


2.           NATURE OF GUARANTY.  This is a guaranty of payment and not of
collection.  Guarantor’s liability under this Guaranty shall be open and
continuous for so long as this Guaranty remains in force.  Guarantor intends to
guarantee at all times the performance and prompt payment when due, whether at
maturity or earlier by reason of acceleration or otherwise, of all
Obligations.  Accordingly, no payments made upon the Obligations will discharge
or diminish the continuing liability of Guarantor in connection with any
remaining portions of the Obligations or any of the Obligations which
subsequently arises or is thereafter incurred or contracted.


3.           DURATION OF GUARANTY.  This Guaranty will take effect when received
by Lender without the necessity of any acceptance by Lender, or any notice to
Guarantor or to Borrower, and will continue in full force until all Obligations
incurred, committed, or contracted before receipt by Lender of any notice of
revocation shall have been fully and finally paid and satisfied and all other
obligations of Guarantor under this Guaranty shall have been performed in
full.  If Guarantor elects to revoke this Guaranty, Guarantor may only do so in
writing.  Guarantor’s written notice of revocation must be delivered to Lender
at the address of Lender listed below or such other place as Lender may
designate in writing.  This Guaranty may be revoked only with respect to the
Obligations incurred or contracted by Borrower, or acquired or committed to by
Lender after the date on which written notice of revocation is actually received
by Lender.  No notice of revocation hereof shall be effective as to any
Obligations: (a) existing at the date of receipt of such notice; (b) incurred or
contracted by Borrower, or acquired or committed to by Lender, prior to receipt
of such notice; (c) now existing or hereafter created pursuant to or evidenced
by the Loan Agreement or a commitment in existence prior to receipt of such
notice under which Borrower is or may become obligated to Lender; or (d)
renewals, extensions, consolidations, substitutions, and refinancings of the
foregoing.  Guarantor waives notice of revocation given by any other guarantor
of the Obligations.  If Guarantor is an individual, this Guaranty shall bind the
estate of Guarantor as to Obligations created both before and after the death or
incapacity of Guarantor, regardless of Lender’s actual notice of Guarantor’s
death or incapacity.  Subject to the foregoing, Guarantor’s executor or
administrator or other legal representative may revoke this Guaranty in the same
manner in which Guarantor might have revoked it and with the same
effect.  Release of any other guarantor of the Obligations, or termination or
revocation of any other guaranty of the Obligations, shall not affect the
liability of Guarantor under this Guaranty.  Notwithstanding any provision to
the contrary, it shall be an Event of Default under the Loan Agreement if
Guarantor revokes, or disputes the validity of or liability under, this Guaranty
or any of the Loan Documents.   It is anticipated that fluctuations may occur in
the aggregate amount of the Obligations covered by this Guaranty, and it is
specifically acknowledged and agreed by Guarantor that reductions in the amount
of the Obligations, even to zero dollars shall not constitute a termination of
this Guaranty.
 
Unlimited Guaranty - Page 2 of 7
 
 
 

--------------------------------------------------------------------------------

 


4.           AUTHORIZATION TO LENDER.  Guarantor authorizes Lender, either
before or after any revocation hereof, without notice or demand and without
lessening or otherwise affecting Guarantor’s liability under this Guaranty, from
time to time: (a) prior to revocation as set forth above, to make one or more
additional secured or unsecured loans to Borrower, to lease equipment or other
goods to Borrower, or otherwise to extend additional credit to Borrower; (b) to
alter, compromise, renew, extend, accelerate, or otherwise change one or more
times the time for payment or other terms of the Obligations or any part of the
Obligations, including increases and decreases of the rate of interest on the
Obligations; extensions may be repeated and may be for longer than the original
loan term; (c) to take and hold security for the payment of this Guaranty or the
Obligations, and exchange, enforce, waive, fail or decide not to perfect, and
release any such security, with or without the substitution of new collateral;
(d) to release, substitute, agree not to sue, or deal with any one or more of
Borrower’s sureties, endorsers, or other guarantors on any terms or in any
manner Lender may choose; (e) to determine how, when, and what application of
payments and credits shall be made on the Obligations; (f) to apply such
security and direct the order or manner of sale thereof, including without
limitation, any non-judicial sale permitted by the terms of the controlling
security agreement or deed of trust, as Lender in its discretion may determine;
(g) to sell, transfer, assign, or grant participations in all or any part of the
Obligations; and (h) to assign or transfer this Guaranty in whole or in part.


5.           REPRESENTATIONS, WARRANTIES, AND COVENANTS.  Guarantor represents,
warrants, and covenants to Lender that (a) no representations or agreements of
any kind have been made to Guarantor which would limit or qualify in any way the
terms of this Guaranty; (b)  this Guaranty is executed at Borrower’s request and
not at the request of Lender; (c) Guarantor has not and will not, without the
prior written consent of Lender, sell, lease, assign, encumber, hypothecate,
transfer, or otherwise dispose of all or substantially all of Guarantor’s
assets; (d) Lender has made no representation to Guarantor as to the
creditworthiness of Borrower; (e) Guarantor will provide to Lender financial
statements and other financial information regarding Guarantor as Lender may
request from time to time, in form and detail acceptable to Lender, and all such
financial information heretofore and hereafter provided to Lender is and shall
be true and correct in all material respects and fairly presents the financial
condition of Guarantor as of the dates thereof, and no material adverse change
has occurred in the financial condition of Guarantor since the date of the most
current financial statements provided to Lender; (f) Guarantor is familiar with
the current financial condition of Borrower and has established adequate means
of obtaining from Borrower on a continuing basis information regarding
Borrower’s future financial condition and is not relying on Lender to provide
such information to Guarantor; (g) as of the date hereof, and after giving
effect to this Guaranty, (i) Guarantor is and will be solvent, (ii) the fair
saleable value of Guarantor’s assets exceeds and will continue to exceed
Guarantor’s liabilities (both fixed and contingent), (iii) Guarantor is and will
continue to be able to pay Guarantor’s debts as they mature, and (iv) if
Guarantor is not an individual, Guarantor has and will continue to have
sufficient capital to carry on its business and all businesses in which it is
about to engage; (h) Guarantor has the power and authority to execute, deliver,
and perform this Guaranty and the other Loan Documents executed by Guarantor;
and (i) Guarantor shall directly benefit from the proceeds of the Revolving Note
and the incurring of the Hedge Liabilities, as they shall be used to fund the
acquisition and development of oil and gas properties held or to be held by
Guarantor.  Guarantor agrees to keep adequately informed from such means of any
facts, events, or circumstances which might in any way affect Guarantor’s risks
under this Guaranty, and Guarantor further agrees that Lender shall have no
obligation to disclose to Guarantor any information or documents acquired by
Lender in the course of its relationship with Borrower.
 
Unlimited Guaranty - Page 3 of 7
 
 
 

--------------------------------------------------------------------------------

 


6.           WAIVERS.  (a) General Waivers.  Guarantor waives any right to
require Lender (i) to continue lending money or to extend other credit to
Borrower; (ii) to make any presentment, protest, demand, or notice of any kind,
including notice of any nonpayment of the Obligations or of any nonpayment
related to any collateral, or notice of any action or non-action on the part of
Borrower, Lender, any surety, endorser, or other guarantor in connection with
the Obligations or in connection with the creation of new or additional loans or
obligations; (iii) to notify Guarantor of any change in the manner, place, time,
or terms of payment of any of the Obligations (including, without limitation,
any renewal, extension, or other modification of any of the Obligations); or
(iv) to notify Guarantor of any change in the interest rate accruing on any of
the Obligations (including, without limitation, any periodic change in such
interest rate that occurs because such Obligations accrue interest at a variable
rate which may fluctuate from time to time).  Should Lender seek to enforce the
obligations of Guarantor hereunder, Guarantor waives any right to require Lender
to first (i) resort for payment or to proceed directly or at once against any
person, including Borrower or any other guarantor of the Obligations; (ii) to
proceed directly against, marshal, enforce, or exhaust any collateral held by
Lender from Borrower, Guarantor, any other guarantor, or any other person; or
(iii) to pursue any other remedy within Lender’s power.


(b)           Waiver of Defenses.  Guarantor waives all rights of Guarantor
under, or the requirements imposed by, Chapter 43 of the Texas Civil Practice
and Remedies Code.  Guarantor also waives any and all rights or defenses arising
by reason of (i) any election of remedies by Lender which destroys or otherwise
adversely affects Guarantor’s subrogation rights or Guarantor’s rights to
proceed against Borrower for reimbursement, including without limitation, any
loss of rights Guarantor may suffer by reason of any law limiting, qualifying,
or discharging the Obligations; (ii) any disability or other defense of
Borrower, of any other guarantor, or of any other person, or by reason of the
cessation of Borrower’s liability from any cause whatsoever, other than payment
in full in legal tender of the Obligations; (iii) any right to claim discharge
of the Obligations on the basis of unjustified impairment of any collateral for
the Obligations; or (iv) any defenses given to guarantors at law or in equity
other than actual payment and performance of the Obligations.  This Guaranty
shall continue to be effective or be reinstated, as the case may be, if at any
time any payment of all or any part of the Obligations is rescinded or must
otherwise be returned by Lender upon the insolvency, bankruptcy, or
reorganization of Borrower, Guarantor, any other guarantor of all or any part of
the Obligations, or otherwise, all as though such payment had not been made.


(c)           Waiver of Claims.  Guarantor further waives and agrees not to
assert or claim at any time any deductions to the amount guaranteed under this
Guaranty for any claim of set off, counterclaim, counter demand, recoupment, or
similar right, whether such claim, demand, or right may be asserted by Borrower,
Guarantor, or both.  In addition to any other waivers, agreements, and covenants
of Guarantor set forth herein, Guarantor hereby further waives and releases all
claims, causes of action, defenses, and offsets for any act or omission of
Lender, its directors, officers, employees, representatives, or agents in
connection with Lender’s administration of the Obligations, except for Lender’s
willful misconduct and gross negligence.


(d)           Waiver of Subrogation.  Notwithstanding any provision in this
Guaranty to the contrary, until such time that all of the Obligations have been
fully paid and satisfied, Guarantor hereby waives and releases (i) any and all
rights of subrogation, reimbursement, indemnification, or contribution which it
may have after payment in part of the Obligations against others liable on any
of the Obligations, (ii) any and all rights to be subrogated to the rights of
Lender in any collateral or security for any of the Obligations after payment in
part of the Obligations, and (iii) any and all other rights and claims of
Guarantor against Borrower or any third party as a result of Guarantor’s payment
of any Obligations.
 
Unlimited Guaranty - Page 4 of 7
 
 
 

--------------------------------------------------------------------------------

 


(e)           Waivers Binding.  Guarantor warrants and agrees that each of the
waivers set forth above is made with Guarantor’s full knowledge of its
significance and consequences and that, under the circumstances, the waivers are
reasonable and not contrary to public policy or law.  If any such waiver is
determined to be contrary to any applicable law or public policy, such waiver
shall be effective only to the extent permitted by law or public policy.


7)           PAYMENT BY GUARANTOR.   In the event of a default in the payment or
performance of all or any part of the Obligations when such Obligations become
due, whether by its terms, by acceleration, or otherwise, Guarantor shall,
without notice or demand, promptly pay the amount due thereon to Lender, in
lawful money of the United States.  The exercise by Lender of any right or
remedy under this Guaranty or under any other agreement or instrument, at law,
in equity or otherwise, shall not preclude concurrent or subsequent exercise of
any other right or remedy.  Whenever Guarantor pays any sum which is or may
become due under this Guaranty, written notice must be delivered to Lender
contemporaneously with such payment.  In the absence of such notice to Lender by
Guarantor, any sum received by Lender on account of the Obligations shall be
conclusively deemed paid by Borrower.


8)           MISCELLANEOUS PROVISIONS.  (a)  Amendments.  This Guaranty,
together with any Loan Documents, constitutes the entire understanding and
agreement of the parties as to the matters set forth in this Guaranty and
supersedes all prior written and oral agreements and understandings, if any,
regarding same.  No alteration of or amendment to this Guaranty shall be
effective unless given in writing and signed by the party or parties sought to
be charged or bound by the alteration or amendment.


(b)           Applicable Law.  This Guaranty has been delivered to Lender and is
performable in Dallas County, Texas.   Courts within the State of Texas have
jurisdiction over any dispute arising under or pertaining to this Guaranty, and
venue for such dispute shall be in Dallas County, Texas.   THIS GUARANTY SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS
AND APPLICABLE FEDERAL LAWS.


(c)           Costs and Expenses.  Guarantor shall also pay on demand by Lender
all costs and expenses, including, without limitation, all reasonable attorneys
fees, incurred by Lender in connection with the enforcement or collection of
this Guaranty and with the collection or sale of any collateral securing this
Guaranty.  This covenant shall survive the payment of the Obligations.


(d)           Notice.  All notices required to be given by either party to the
other under this Guaranty shall be in writing and, except for revocation notices
by Guarantor, shall be effective when actually delivered or when deposited with
a nationally recognized overnight courier, or when deposited in the United
States mail, first class postage prepaid, addressed to the party to whom the
notice is to be given at the address shown below or to such other addresses as
either party may designate to the other in writing.  All revocation notices by
Guarantor shall be in writing and shall be effective only upon delivery to
Lender as provided above in the section titled “DURATION OF
GUARANTY.”  For  notice purposes, Guarantor agrees to keep Lender informed at
all times of Guarantor’s current address.  In the event that Guarantor is
entitled to receive any notice under the Uniform Commercial Code, as it exists
in the state governing any such notice, of the sale or other disposition of any
collateral securing all or any part of the Obligations or this Guaranty,
reasonable notice shall be deemed given when such notice is given pursuant to
the terms of this Subsection ten (10) days prior to the date any public sale, or
after which any private sale, of any such collateral is to be held.
 
Unlimited Guaranty - Page 5 of 7
 
 
 

--------------------------------------------------------------------------------

 


(e)           Interpretation.  In all cases where there is more than one
Borrower, then all words used in this Guaranty in the singular shall be deemed
to have been used in the plural where the context and construction so require;
and where there is more than one Borrower named in this Guaranty, the word
“Borrower” shall mean all and any one or more of them.  This Guaranty is for the
benefit of Lender, its successors and assigns.  This Guaranty is binding upon
Guarantor and Guarantors’s heirs, executors, administrators, personal
representatives, and successors.  Caption headings in this Guaranty are for
convenience purposes only and are not to be used to interpret or define the
provisions of this Guaranty.  If a court of competent jurisdiction finds any
provision of this Guaranty to be invalid or unenforceable as to any person or
circumstance, such finding shall not render that provision invalid or
unenforceable as to any other persons or circumstances, and all provisions of
this Guaranty in all other respects shall remain valid and enforceable.  If any
one or more of Borrower or Guarantor are corporations, limited liability
companies, or partnerships, it is not necessary for Lender to inquire into the
powers of Borrower or Guarantor or of the officers, directors, managers,
members, partners, or agents acting or purporting to act on their behalf, and
any Obligations made or created in reliance upon the professed exercise of such
powers shall be guaranteed under this Guaranty.


(f)           Waiver.  Lender shall not be deemed to have waived any rights
under this Guaranty unless such waiver is given in writing and signed by Lender,
and then only in the specific instance and for the purpose given.  No delay or
omission on the part of Lender in exercising any right shall operate as a waiver
of such right or any other right.  A waiver by Lender of a provision of this
Guaranty shall not prejudice or constitute a waiver of Lender’s right to
thereafter demand strict compliance with that provision or any other provision
of this Guaranty.  No prior waiver by Lender, nor any course of dealing between
Lender and Guarantor, shall constitute a waiver of any of Lender’s rights or of
any of Guarantor’s obligations as to any future transactions.  Whenever the
consent of Lender is required under this Guaranty, the granting of such consent
by Lender in any instance shall not constitute continuing consent to subsequent
instances where such consent is required, and in all cases such consent may be
granted or withheld in the sole discretion of Lender.


EACH UNDERSIGNED GUARANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS
GUARANTY AND AGREES TO ITS TERMS.   IN ADDITION, EACH GUARANTOR UNDERSTANDS THAT
THIS GUARANTY IS EFFECTIVE UPON GUARANTOR’S EXECUTION AND DELIVERY OF THIS
GUARANTY TO LENDER AND THAT THE GUARANTY WILL CONTINUE UNTIL TERMINATED IN THE
MANNER SET FORTH IN THE SECTION TITLED “DURATION OF GUARANTY”.  NO FORMAL
ACCEPTANCE BY LENDER IS NECESSARY TO MAKE THIS GUARANTY EFFECTIVE.


[Signature on following page.]
 
Unlimited Guaranty - Page 6 of 7
 
 
 

--------------------------------------------------------------------------------

 
 
Signed effective the date stated above.


 
 
Guarantor’s address:
5220 Spring Valley Road., Ste. 615
Dallas, Texas 75254
 
GUARANTOR:
 
Armada Midcontinent, LLC,
an Oklahoma limited liability company
By:Mesa Energy, Inc., Sole Member
 
By:   /s/ Randy M. Griffin              
Randy M. Griffin,
Chief Executive Officer



Lender’s address:
The F&M Bank & Trust Company
Attention: Christopher J. Cardoni, Senior Vice President
3811 Turtle Creek Boulevard, Suite 1700
Dallas, Texas 762519
 
 
Unlimited Guaranty - Page 7 of 7
 
 
 
 